DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a proto-device for implantation into soft tissue, the proto-device being selected from the group consisting of proto-microelectrode, proto-optical fiber, proto-polymer tube for drug delivery, proto-electrical lead, proto-encapsulated electronics, the proto-device comprising: an oblong device body having a proximal end, a distal end, and a central axis; biodegradable microfibers adhesively attached to the device body, wherein each of the microfibers is biodegradable in the soft tissue within a period selected from the group consisting of one week, two weeks, one month and two months from the implantation of the proto-device; a rigid matrix of biocompatible material having an outer face and the rigid matrix enclosing the device body and the microfibers; wherein the rigid matrix of biocompatible material is dissolvable and/or degradable in aqueous body fluid at a rate greater than the rate of microfiber degradation by a factor of 2 to at least 100; means for supporting permanent positional stabilization upon biodegradation of the microfiber, the means for supporting comprising the device body or the microfibers being attached to an outer face of the device body, wherein the means for supporting is selected from the group consisting of: a rugged surface of the device body, a knobby retainer optionally comprising a rugged surface attached to the device body, an eye, a loop or a bent section of the device body, wherein the bent section is bent away from the central axis by an angle of at least 15 °.
Group II, claims 18-21, drawn to a method for implantation of the proto-device of Group I wherein the proto-device has a distal end, the method comprising inserting, with the distal end foremost, the proto-device into soft tissue or into a pre-formed channel in the soft tissue, the channel being filled with an aqueous gel, controlling the position of the inserted device during a period of time extending from insertion of the proto-device until disposition of the microfibers between the insulating layer and the tissue in a manner so as to make the microfibers form a layer abutting the insulating layer and the tissue.
Group II, claims 22 and 26, drawn to a method of manufacture of the proto-device of Group I, comprising providing the proto-device; adhesively attaching biocompatible microfibers to a portion of the device and to each other; immersing a combination of the proto-device and the microfibers into an aqueous solution of a biodegradable proteinaceous or carbohydrate material; drying the combination; and optionally covering an outer face of the combination with a material selected for preventing premature dissolution of the rigid matrix during insertion thereof into soft tissue.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
a proto-device selected from the group consisting of a proto-microelectrode, a proto-optical fiber, a proto-polymer tube for drug delivery, a proto-electrical lead, and a proto-encapsulated electronics (claims 1, 18, 22); and 
a means for supporting selected from the group consisting of: a rugged surface of the device body, a knobby retainer optionally comprising a rugged surface attached to the device body, an eye, a loop or a bent section of the device body (claims 1, 18, 22).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 18, and 22.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of a proto-device for implantation into soft tissue, the proto-device being selected from the group consisting of proto-microelectrode, proto-optical fiber, proto-polymer tube for drug delivery, proto-electrical lead, proto-encapsulated electronics, the proto-device comprising: an oblong device body having a proximal end, a distal end, and a central axis; biodegradable microfibers adhesively attached to the device body, wherein each of the microfibers is biodegradable in the soft tissue within a period selected from the group consisting of one week, two weeks, one month and two months from the implantation of the proto-device; a rigid matrix of biocompatible material having an outer face and the rigid matrix enclosing the device body and the microfibers; wherein the rigid matrix of biocompatible material is dissolvable and/or degradable in aqueous body fluid at a rate greater than the rate of microfiber degradation by a factor of 2 to at least 100; means for supporting permanent positional stabilization upon biodegradation of the microfiber, the means for supporting comprising the device body or the microfibers being attached to an outer face of the device body, wherein the means for supporting is selected from the group consisting of: a rugged surface of the device body, a knobby retainer optionally comprising a rugged surface attached to the device body, an eye, a loop or a bent section of the device body, wherein the bent section is bent away from the central axis by an angle of at least 15 °, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Giszter (US 2009/0099441).  Giszter teaches braided electrodes for implantation in vivo comprised of microscale, biodegradable fibers forming the braid (title; abstract; see entire document, esp., paras.0006, 0015, 0022, 0027, 0034, 0038, 0040, 0051, 0073).  The device has an oblong body with proximal and distal ends (Figs. 1a-ac, 4a, 4b, and accompanying text) and made of sucrose, carbowax, polyethylene glycols, etc. (para.0023), which the skilled person would recognize could be prepared to biodegrade in soft tissue in days, weeks, or months as desired.  Giszter teaches a supporting matrix 32 having an orifice 34 which facilitates arrangement of the electrodes inter se in space (para.0035; see Figs 5, 6).  “[A] spatially arrayed set of electrodes may be inserted into and caused to remain in the tissue while the matrix element is dissolved or degraded away” (para.0035), i.e., the matrix degrades faster than the electrodes.  The “means for supporting permanent positional stabilization upon biodegradation of the microfiber” comprises the device body itself which is “self-stabilizing” (para.0027; see paras.0056, 0069).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615